          Case 1:18-cr-00640-RA Document 347 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,
                                                                            No. 18-CR-640 (RA)

                               v.                                                ORDER
 TOMAS GUILLEN,
                                    Defendant.


RONNIE ABRAMS, United States District Judge:

        On January 7, 2021, the Court denied Mr. Guillen’s pro se motion for compassionate
release pursuant to 18 U.S.C. § 3582(c)(1)(A), finding both that Mr. Guillen had not
demonstrated the existence of extraordinary and compelling circumstances warranting his release
and that the Section 3553(a) sentencing factors did not support a reduction of his sentence. See
Dkt. 336. On February 25, 2021, the Court received Mr. Guillen’s reply (dated February 8, 2021)
to the Government’s brief in opposition to his motion. See Dkt. 346. Mr. Guillen’s reply does not
reference the Court’s order. To account for the possibility that Mr. Guillen has not received
notice of the Court’s decision on his motion, the Court respectfully directs the Clerk of Court to
mail a copy of this order and the Court’s prior decision (Dkt. 336) to Mr. Guillen at the following
address: Tomas Guillen, Reg. No. 86036-054, F.M.C. Devens, P.O. Box 879, Ayer, MA 01432.
        In addition, to the extent that Mr. Guillen’s reply can be construed as a motion for
reconsideration of the Court’s prior decision, it is denied in that it provides no information or
legal authority that would alter the Court’s initial decision. See United States v. Posner, No. 18-
CR-631 (KMW), 2020 WL 7022500, at *2 (S.D.N.Y. Nov. 30, 2020) (denying motion to
reconsider the court’s denial of an earlier motion for compassionate release when “[n]othing in
Defendant’s present motion changes the Court's previous determination that the sentencing
factors set forth in § 3553(a) . . . militate against granting release”).
SO ORDERED.
 Dated:     March 1, 2021
            New York, New York
                                                        ________________________________
                                                        Ronnie Abrams
                                                        United States District Judge
